*251Resolución
San Juan, Puerto Rico, a 11 de abril de 1958.
Examinados los autos y vistas las disposiciones de los artículos 480 y 483 del Código de Enjuiciamiento Criminal (34 L.P.R.A. sees. 1752 y 1755), se resuelve que el Tribunal Superior, Sala de Ponce, cometió error al negarse a oír el testimonio oral de Luis Ortiz Colón y que procede celebrar una nueva vista en el recurso de hábeas corpus para oír a dicho testigo y recibir cualquier otra prueba pertinente que deseen presentar ambas partes, al fin exclusivo de determi-nar si en ese momento existe o no causa probable para la detención de los peticionarios. En consecuencia, se anula la resolución recurrida y se devuelve el caso al tribunal a quo para ulteriores procedimientos.
Los fundamentos de esta resolución serán consignados más ampliamente en la opinión del Tribunal que se adoptará y archivará en autos oportunamente.
Lo acordó él Tribunal y firma el Juez Presidente Sr. Negrón Fernández, quien disiente por los motivos que expone en su voto particular.
Voto disidente del Juez Presidente Sr. Negrón Fernández
Me veo precisado a disentir por considerar que la decía-ración jurada prestada ante el Fiscal investigador por el testigo Luis Ortiz Colón, y ofrecida por el Ministerio Público en la vista del Hábeas Corpus en el Tribunal de instancia para sostener la existencia de causa probable para la deten-ción de los peticionarios bajo el cargo de asesinato, perdió toda eficacia jurídica para sostener dicha causa probable, desde el momento mismo en que el Ministerio Público pre-sentó en Corte la acusación por el delito de asesinato, para responder del cual se les había detenido, sin qué incluyera en *252la lista de los testigos al dorso de la misma, como uno de los que habría de utilizar en su contra para probar dicho cargo, a Luis Ortiz Colón.
Si bien la determinación de causa probable para un arresto no constituye determinación alguna sobre la inocen-cia o culpabilidad de la persona detenida, no es menos cierto que la causa probable que justifica la detención es aquella que se produce de una inferencia razonable de la probable cul-pabilidad de la persona detenida, debiendo surgir esta pro-babilidad de evidencia competente. El propósito de un arresto o detención para responder de un delito, previa deter-minación de causa probable — o de la fianza, al prestarse— -es el de asegurar la comparecencia de la persona acusada para responder de dicho cargo, el cual formalmente queda rformulado mediante la presentación de la correspondiente ;acusación en corte. En el presente caso, la declaración .jurada del testigo Ortiz Colón es la única ofrecida por el 'Ministerio Público en el procedimiento de hábeas corpus que •conecta a los peticionarios con el delito por el cual fueron arrestados, y por consiguiente, la única que aparece del récord ante nos tendiente a justificar la causa probable para la detención de los peticionarios. Me parece obvio que al informar el Ministerio Público a los peticionarios que el tes-timonio de dicho testigo no habrá de ser utilizado en su contra para sostener el cargo de asesinato formulado en virtud de la acusación presentada en corte, la declaración jurada de dicho testigo, ofrecida días antes en el procedi-miento de hábeas corpus para sostener la probable culpa-bilidad de los peticionarios, no debe subsistir como causa de detención ni justifica que se prolongue la misma. Ha ocu-rrido, a mi juicio, por acción propia del Ministerio Público, un hecho posterior a la investigación hecha por el tribunal de instancia en el procedimiento de hábeas corpus, que jus-tifica la excarcelación de los peticionarios, presumiendo como *253debemos presumir, la legalidad original de su arresto, todo bajo el inciso 2 del art. 483 del Código de Enjuiciamiento Criminal — Título 34, see. 1755 L.P.R.A. — por lo cual resulta innecesario, y ocioso en derecho, el que se oiga en persona a Luis Ortiz Colón dentro del procedimiento de hábeas corpus bajo las disposiciones del art. 480 del mismo cuerpo legal, Título citado, see. 1752.
Es claro que el Ministerio Público puede, al devolverse el caso, dentro del propio procedimiento de hábeas corpus, ofrecer cualquiera otra prueba de la que disponga para el juicio, que pueda justificar, excluyendo la declaración jurada de Luis Ortiz Colón, la detención de los peticionarios. O puede, si así no lo hiciera y los peticionarios fueren excar-celados, obtener una nueva orden para su detención mediante prueba competente sometida a un magistrado, excluyendo la indicada.